AGREEMENT OF LEASE
The Abbey at 355 Madison Ave Morris Township, NJ 07960


THIS AGREEMENT OF LEASE (this “Lease”) dated as of  January 1, 2009,  is entered
into by and between NYC  Skyline Realty LLC a Limited Liability company, having
an office, at 85 Roxiticus Road, Far Hills NJ 07931,(hereinafter called
"Landlord"), and, Boomerange Systems, Inc., a Delaware corporation, company
having an office at , 355 Madison Ave. Township of Morris, NJ 07961 (hereinafter
called "Tenant").


The parties to this Lease hereby agree with each other as follows:


PREAMBLE


A.           BASIC LEASE PROVISIONS AND DEFINITIONS


In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease should have only the meanings set forth in this
Article, unless such meanings are expressly modified, limited or expanded
elsewhere herein.
 
(1)           Exhibits:
The following Exhibits attached to this Lease are incorporated herein and made a
part hereof:
            
Exhibit A:
Site Plan (Office Park)
   
Exhibit B:
Lease Plan (Demised Premises)
   
Exhibit C:
Rules and Regulations
   
Exhibit D:
Personal Guarantee

 
(2)           Demised Premises:  The demise premises within the building as
outlined or otherwise designated as the “Demised Premises” in Exhibit B hereof
and being approximately 1,454 gross leaseable square feet.


(3)           Term:  The Term of this Lease shall be for an initial period of
Five (5) years, unless otherwise extended or terminated in accordance with the
terms hereof.


(4)           Effective Date,  The Effective date  is the date the tenant Takes
possession of space,  the Effective Date of this Lease shall be  January 1,
2009.


(5)           Annual Base Rent:  Tenant shall pay Annual Base Rent ("Base Rent")
in equal monthly installments in advance commencing on January 1, 2009, (the
“Rent Commencement Date”) and thereafter on the first (1st) day of each calendar
month included in the Term, as follows:
 
Boomerange Lease 4.13.09
Page 1 of 35
 

 

--------------------------------------------------------------------------------

 


Lease
Year(s)
 
Annual Base Rent
1
 
$53,434.50 annual /  $4,452.87 monthly / $36.75 per square foot
2 - 5
 
Subject to an annual 4% increase over the prior Lease Year’s Base Rent



FIRST RENEWAL TERM ANNUAL BASE RENT:


Lease
Year(s)
 
Annual Base Rent
6-10
 
Subject to an annual 4 % increase over the prior Lease Year's Base Rent



SECOND RENEWAL TERM ANNUAL BASE RENT:


Lease
Year(s)
 
Annual Base Rent
11-15
 
Subject to an annual 4 % increase over the prior Lease Year's Base Rent



The term Lease Year as used herein shall mean a period of twelve consecutive
full calendar months. The first Lease Year shall begin on the Lease Commencement
Date. Each succeeding Lease Year shall commence upon the anniversary date of the
first Lease Year.


(5)            Tenant’s Proportionate Share: The term Tenant’s “Proportionate
Share” shall mean a fraction, the numerator of which shall be the gross
leaseable square feet of the Demised Premises and the denominator of which shall
be the gross leaseable area of the Office Park (i.e., 20,000 square feet).  For
purposes of this Lease, Tenant’s Proportionate Share shall be equal to 7.27%.
It is hereby agreed that Tenant shall pay  an initial estimated amount of
$1,938.66 payable in equal monthly installments (i.e., $16.00 per square foot)
on account of  Tenant’s Proportionate Share of Taxes and Common Area Charges and
(as such terms are hereinafter defined in Article 3 and Article 5, respectively)
as “Additional Rent" together with Tenant's monthly payment of Base Rent and all
other charges and amounts payable by Tenant to Landlord under this Lease (Base
Rent, Additional Rent and all other charges, hereinafter collectively referred
to as "Rent") during the  Initial Term and the Renewal Term, if applicable; said
amount to be adjusted by Landlord from time-to-time and reconciled
annually.   All payments of Rent due under this Lease shall be due and payable
in full on the first (1st) day of each month during the Term and any Renewal
Term(s) of this Lease.
 
Boomerange Lease 4.13.09
Page 2 of 35
 

 

--------------------------------------------------------------------------------

 


 
(6) 
Common Area Charge:  Pro-rata in accordance with Article 5D.



 
(7)
Permitted Use:  Tenant shall occupy the Demised Premises as office space.



 
(8)
Security: Four Thousand Four Hundred Eighteen with 87/100 Dollars ($4,418.87).



 
(9)
The Abby:  Those parcels of real property with buildings and improvements
thereon as shown on Exhibit A hereof, located at 355 Madison Ave, Morris
Township NJ. Subject to change at Landlord sole discretion.




 
(10) 
Tenant's address:  355 Madison Ave Morris Township NJ




 
(11) 
Landlord's address:  85 Roxiticus Road, Far Hills, NJ 07931

 
Boomerange Lease 4.13.09
Page 3 of 35
 

 

--------------------------------------------------------------------------------

 


GENERAL TERMS AND CONDITIONS


1.           A.           TERM AND COMMENCEMENT DATE.


This Lease shall remain in full force and effect from the date first written
above (the “Commencement Date”) and expiring  on the later of (i)December 31,
2013 or (ii) Five years from the Commencement Date,   (the “Expiration Date”),
unless otherwise extended or terminated in accordance with the terms hereof.


B.           RENEWAL OPTION.


Provided that at the time of such exercise (i) Tenant is not in default beyond
any applicable cure period at the time Tenant delivers the renewal notice, (ii)
this Lease is in full force and effect and (iii) Tenant is in possession of the
Demised Premises, Tenant shall have the right and option to extend the initial
Term of this Lease for two (2) renewal terms of Five (5) years (each a "Renewal
Term") at the annual and monthly rentals provided in Preamble (4) above.  Tenant
may exercise its option to renew this Lease for said Renewal Term by giving
written notice to Landlord not less than one (1) year prior to the Expiration
Date of the Term or the Renewal Term, as the case may be as set forth
herein.  The Renewal Term shall be governed by the provisions of this Lease,
except that there shall be no further option to renew and the Rent and
Additional Rent during the Renewal Term shall be increased as hereinabove
provided.


2.           PREPARATION OF PREMISES.


A.           LANDLORD'S WORK


Tenant is fully familiar with the state and condition of the Premises and
accordingly, Tenant agrees to accept the Demised Premises "AS IS".  Landlord
undertakes to provide no work, installations or services, and makes no
warranties or representations, express or implied, regarding the Demised
Premises or their condition including latent defects, and Tenant acknowledges
that it has relied on none.  Landlord reserves the right at any time at its own
discretions to do improvements to the Tenants space so to  preserve the historic
nature of the building, including but not limited to plaster ceiling, wood work,
leaded and stained glass windows ETC.


B.           TENANT'S WORK


Tenant agrees, at its own cost and expense, to perform all fixturing and other
work required for the operations of its business (hereinafter called "Tenant's
Work). Tenant will be responsible to maintain the historic integrity of the
interior space. Tenant will not alter in any way the interior space without
prior Landlord written approval. Landlord may not approve any alterations that
will interfere with the historic nature of the building, including but not
limited to plaster ceiling, wood work, leaded and stained glass windows ETC….
 
Boomerange Lease 4.13.09
Page 4 of 35
 

 

--------------------------------------------------------------------------------

 


C.           PERFORMANCE OF TENANT'S WORK


Tenant shall, with due diligence, commence Tenant's Work and install fixtures of
first class quality and workmanship in accordance with the  Landlord’s approved
plans and specifications theretofore submitted to and approved by Landlord, in
accordance with the laws, rules, regulations and orders of all governmental
authorities having jurisdiction thereof and without interference with other work
being done in the building or the Office Park and in compliance with all
reasonable rules which Landlord may make.  Tenant shall be responsible for the
issuance and all costs and expenses of all certificates and approvals relating
to any work or installations done by Tenant which may be required by any
governmental authority and for the issuance of a certificate of occupancy or
other approval of the building or by the Board of Fire Underwriters of the State
where the Building is located or the National Board of Fire Underwriters or
other similar body or bodies having jurisdiction.


 3.           TAXES.


A.  The term "Taxes" shall mean the aggregate of the real estate taxes
assessments and other governmental charges and levies, general and special,
ordinary and extraordinary, foreseen and unforeseen, of any kind or nature
whatsoever (including without limitation assessments for public improvements or
benefits and interest on unpaid installments thereof) which may be levied,
assessed or imposed or become liens upon or arise out of the use, occupancy or
possession of the Office Park (land, buildings, leasehold improvements
betterments and other permanent improvements) from time to time.  The term
"Taxes" shall not, however, include inheritance, estate, succession, transfer,
gift, franchise, corporation income or profit tax imposed upon Landlord;
PROVIDED, HOWEVER, that if at any time during the Term of this Lease the methods
of taxation prevailing at the commencement of the Term of this Lease shall be
altered so that in addition to or in lieu of or as a substitute for the whole or
any part of the Taxes now levied, assessed or imposed on real estate as such
there shall be levied, assessed or imposed (i) a tax on the rents received from
the Office Park; or (ii) a license fee measured by the rents receivable by
Landlord from the Office Park; or (iii) a tax or license imposed upon Landlord
which is otherwise measured by or based in whole or in part upon the Office Park
or any portion thereof, then such tax or fee shall be included in the
computation of Taxes, computed as if the amount of such tax or fee so payable
were that part due if the Office Park were the only property of Landlord subject
thereto.


B.  The term "Tax Year" shall mean the twelve (12) month period established as
the real estate tax year by the taxing authorities having jurisdiction over the
Office Park.


C.  The term "Tenant's Tax Charge" shall mean an amount equal to the product
obtained by multiplying the Taxes for each Tax Year by a fraction, the numerator
of which is the number of square feet of gross leasable area in the Demised
Premises and the denominator of which is the number of square feet of gross
leasable area in the Office Park open for business as of the date the Taxes for
such Tax Year are assessed.


D.  Tenant shall pay its Proportionate Share of Taxes as provided in Article 5D.
 
Boomerange Lease 4.13.09
Page 5 of 35
 

 

--------------------------------------------------------------------------------

 


E.  Landlord shall have the right but not the obligation, if permitted by law,
to make installment payments of any assessments levied against the  building and
in such event, Tenant's share of the Taxes shall be computed upon the
installments and interest thereon paid by Landlord in each Tax Year.  Landlord
shall have the sole, absolute and unrestricted right, but not the obligation to
contest the validity or amount of any tax by appropriate proceedings, and if
Landlord shall voluntarily institute any such contest it shall have the sole,
absolute and unrestricted right to settle any negotiation, contest, proceeding
or action upon whatever terms Landlord may, it its sole discretion,
determine.  In the event Landlord receives any refund of such Taxes (and
provided Tenant is not then in default under this Lease beyond applicable cure
and notice periods) Landlord shall credit such proportion of the refund as shall
be allocable to the Tenant's Tax Charge (less costs, expenses and attorneys'
fees) against the next succeeding payments of Tenant's Tax Charge due from
Tenant.


G.  In the event of any dispute under this Article, Tenant shall pay Tenant's
Tax Charge in accordance with the applicable bill or statement, and such payment
shall be without prejudice to Tenant's position.  If the dispute shall be
determined in Tenant's favor, by agreement or otherwise, Landlord shall pay to
Tenant the amount of Tenant's overpayment resulting from compliance with such
bill or statement.  Any such bill or statement shall be deemed binding and
conclusive if Tenant fails to object thereto within thirty (30) days after
receipt thereof.


H.  If any land or buildings shall be added to the Building  from time to time,
Tenant shall be responsible for its proportion under subarticle A hereof of the
taxes payable on such additional land from the time that the taxes are first
assessed and payable, and on any additional buildings from the time when they
are first assessed as completed structures.  Tenant shall not be responsible for
its proportion of taxes on such additional land unless that land is contiguous
to and improved as part of the Building.


I.  Whenever the term "floor area" or "gross leasable area" is used in this
Lease, it shall be deemed to mean the approximate number of square feet of floor
space within the Demised Premises measured from the exterior faces of the
exterior walls, without deduction for any space occupied by or used for columns,
stairs, or other interior construction or equipment by Tenant at Tenant's sole
expense.  The center of the walls and the interior demising partitions shall be
used in case of party walls and walls between spaces occupied by two or more
separate tenants.
 
Boomerange Lease 4.13.09
Page 6 of 35
 

 

--------------------------------------------------------------------------------

 
 

 4.           SECURITY DEPOSIT.
 
 
Tenant has heretofore deposited with Landlord the sum of   Four Thousand Four
Hundred Eighteen with 87/100 Dollars ($4,418.87).  as security for the full and
faithful performance by the Tenant of all the terms, coven. ants and conditions
of this Lease upon the Tenant's part to be performed, which said sum shall be
returned to the Tenant without interest, after the time fixed as the expiration
of the Term herein provided that Tenant has fully and faithfully carried out all
of said terms, covenants and conditions on Tenant's part to be performed,
including, without limitation intended, the surrender of the Demised Premises to
Landlord as provided for herein.  Landlord shall have the right to apply any
part of said deposit to cure any default of Tenant, and if Landlord does so,
Tenant shall, upon demand, deposit with  Landlord the amount so applied so that
Landlord shall have the full deposit on hand at all times during the term of
this Lease.  In the event of a sale or lease of the Office Park, subject to this
Lease, the Landlord shall have the right to transfer the security to the vendee
or lessee and the Landlord shall be considered released by the Tenant from all
liability for the return of such security and the Tenant shall look to the new
landlord solely for the return of the said security, and it is agreed that this
shall apply to every transfer or assignment made of the security to a new
landlord.  The security deposited under this Lease shall not be mortgaged,
assigned or encumbered by the Tenant without the written consent of the
Landlord, and any attempt to do so shall be void.



In the event of the insolvency of Tenant, or in the event of the entry of a
judgment in any court against Tenant which is not discharged within thirty (30)
days after entry, or in the event a petition is filed by or against Tenant under
any chapter of the bankruptcy laws of the state where the Office Park is located
or of the United States of America, then in such event, Landlord may require
Tenant to deposit additional security in an amount which in Landlord's sole
judgment would be sufficient to adequately assure Tenant's performance of all
its obligations under the Lease. Failure of Tenant to deposit the security
required by this Article within ten (10) days after Landlord's written demand
shall constitute a material breach of this Lease by Tenant.


5.            A.           COMMON AREAS.


Landlord grants to Tenant and Tenant’s agents, employees, invitees, customers,
the right to use the "Common Areas" on a non-exclusive basis with all other
tenants of the Office Park. “Common Areas” shall mean the areas of the Office
Park made available by Landlord for the use and enjoyment of all tenants of the
Office Park and shall include the parking areas, roadways, pathways, sidewalks,
entrances and exits designated by Landlord for common use in the Office Park
Common Areas and subject to change at Landlord’s sole discretion.


B.          MAINTENANCE OF COMMON AREAS.


Landlord shall maintain the Common Areas as well as portions of the Building in
a  manner consistent with its historical nature and in accordance with the
quality construction consistent with the existing Building.   In connection
therewith, Landlord shall have the right to expend, in its sole discretion, such
reasonable sums as may be required (i) to maintain and keep in good repair
(including but not limited to the making of any necessary repairs, replacements,
improvements) all portions of the Common Areas including, but not limited,
to  bathrooms, common areas, paving, roads, hydrants and sprinkler equipment
(including stand-by charges), driveways, sidewalks, secondary fire pump
facility, curbs, culverts and drainage facilities, surfacing, landscaping,
barriers, retaining walls, fences, gates, grading, directional and Building
signs, striping and marking of the parking area, sewer and water supply lines
and facilities, and other outside service and utility lines and facilities,
including electric lines, pipes, and installation of every kind serving the
buildings in the Office Park; (ii) to keep the Common Areas free from
accumulated snow, ice and refuse, and open for use and fully lighted during all
business hours; (iii) to keep the curb cuts of the Office Park, and to keep the
sidewalks and curbs, if any, adjacent to and immediately in front of the
Building, in good condition and repair, and free from accumulated snow, ice and
refuse, and to comply with all governmental requirements respecting same; (iv)
to include the Common Areas and the said curb cuts, and the sidewalks and curbs
aforesaid if any, covered by public liability insurance, protecting Landlord
against all claims for personal injury and property damage occurring thereon and
such other coverage as Landlord may determine, all commercially reasonable
limits of coverage.  The said insurance policy shall be written by companies,
which are licensed to write insurance in the jurisdiction where the Building is
located.  If such insurance shall be carried under a blanket policy covering
other locations of Landlord, the pro-rata premium cost attributable to this
Office Park shall be included in Common Area Charges.
 
Boomerange Lease 4.13.09
Page 7 of 35
 

 

--------------------------------------------------------------------------------

 


C.          CONTROL OF COMMON AREAS.


(a)  The Common Areas shall be subject to the exclusive control and management
of Landlord, and Landlord shall have the right to establish, modify, change,
improvements and enforce reasonable rules and regulations with respect to the
Common Areas and Tenant agrees to abide by and conform with such rules and
regulations.  The right of clients or guests to use the parking facilities shall
apply only while they are conducting business in the Building.  Tenant agrees
that it and its employees will park their automobiles only in such of the
parking areas as Landlord from time to time designates for that
purpose.  Landlord shall have the right to close any part of the Common Areas
for such time as may, in the opinion of Landlord's counsel, be necessary to
prevent a dedication thereof, or the accrual of any rights in any person or to
clean and repair the same, and to close any part of the parking area for such
time as Landlord deems necessary in order to discourage non-customer parking and
to do other things in the parking areas as Landlord in its discretion deems
reasonable and necessary for the benefit of the Office Park.  If the Common
Areas are diminished, Landlord shall not be subject to liability nor shall
Tenant be entitled to any compensation or diminution or abatement of Annual Base
Rent or Additional Rent, nor shall such diminution of the Common Areas be deemed
a constructive or actual eviction. Landlord reserves the right to rearrange the
parking facilities and other Common Areas; to change the number of buildings,
and the number, identity and type  tenancies, and the right to construct and
alter buildings and improvements in the Building from time to
time.  Notwithstanding the foregoing, Landlord shall have no right to  construct
and alter buildings and improvements in the Building in such a way as
would  unreasonably interfere with the operation of Tenant’s business.


 D.        TENANT'S COMMON AREA CHARGE AND TENANT’S TAX CHARGE.


(1)  For purposes of this Subsection D, the following terms shall have the
following meanings:


(a)           Taxes:  as defined in Article 3.
 
Boomerange Lease 4.13.09
Page 8 of 35
 

 

--------------------------------------------------------------------------------

 


(b)           Common Area Charges: means Landlord's gross costs of operating,
repairing, replacing, improvement, and maintaining the Common Areas and
facilities of the Building . Common Area Charges shall include, but are not
limited to, all costs and expenses of operating, purchasing, easing, repairing,
replacing, lighting, cleaning, painting, striping, policing and security
(including the cost of uniforms and equipment), all employment taxes, insurance,
including liability insurance for personal injury, death and property damage,
insurance against fire, extended coverage, umbrella coverage, theft or other
casualties, workers' compensation, insurance covering personnel, fidelity bonds
for personnel, insurance against liability for claims of false arrest occurring
in and about the Common Areas; plate glass insurance for glass exclusively
serving the Common Areas; removal of snow, ice, garbage and debris; regulation
of traffic; inspecting and maintenance of machinery and equipment used in the
operation and maintenance of the Common Areas and personal property taxes and
other charges incurred in connection with such machinery and equipment
operating, repairing, replacing, cleaning and maintaining bathroom, hallways,
paving, curbs, walkways, landscaping, drainage, sewer, pipes, ducts, conduits
and similar items, and lighting facilities; planting, replanting and replacing
flowers, shrubbery and planters; security systems, security guard service,
rental of music program services and loudspeaker systems, including furnishing
electricity for same; management fees paid to the Building  manager, managing
agent and management company; clerical, bookkeeping and accounting fees, office
supplies and equipment including all costs of office personnel, including
salaries, benefits and related items allocable solely to the operation and
management of the Office Park; cost of personnel to direct parking; promoting
and advertising the Office Park, including seasonal promotions, decorations and
displays; sanitary and exterminating; maintaining, repairing and replacing
exterior walls where necessary; except as it may otherwise be provided in this
Lease, the maintenance, replacement and/or repair of drain pipes, roof,
electric, gas, water lines, sewer mains and septic systems leading to and from
the leased areas in the Building ; costs of all Building  signs (but not those
of other tenants); engineering, architectural and other expert fees, and legal
fees, in connection with all operations of the Common Areas, including, but not
limited to, costs of defense of claims for damages not covered by liability
insurance and costs of obtaining municipal, county, state and federal approvals
for any alteration, construction or addition to the Common Areas of the Office
Park; directories and computer service costs for interior and exterior signs;
sprinkler system costs, charges and maintenance; security, costs attributed by
Landlord for providing energy to heat, ventilate and air condition the Common
Areas; services, if any, furnished by Landlord for non exclusive use of all
tenants on a non profit basis, including parcel pick up and delivery services
and shuttle bus service.


(2)           Tenant shall pay, as Additional Rent during each Lease Year
(pro-rated as to each partial Lease Year during the time that this Lease shall
remain in force and effect) Tenant’s Proportionate Share of (i) Common Area
Charges and (ii) Taxes (hereinafter, for purposes of this subarticle D, Common
Area Charges and Taxes shall be referred to, collectively, with its Base Rent as
the “Common Area Charges”) and shall be adjusted annually.


(3)           Common Area Charges shall be paid in the following manner:
 
Boomerange Lease 4.13.09
Page 9 of 35
 

 

--------------------------------------------------------------------------------

 


(a)           Landlord may reasonably estimate in advance the amounts Tenant
shall owe as Common Area Charges for any full or partial calendar year of the
Term.  In such event, Tenant shall pay such estimated amounts, on a monthly
basis, starting on the Rent Commencement Date, on or before the first (1st) day
of each calendar month, together with Tenant’s payment of Base Rent.  Tenant
shall pay initially and until further notice by Landlord the estimated amount
set forth in the Preamble section of this Lease.  Landlord may reasonably adjust
the estimated amounts from time to time.


(b)           Within one hundred twenty (120) days after the end of each
calendar year, Landlord shall provide a statement (the “Statement”) to Tenant
showing:  (a) the amount of actual Common Area Charges for such calendar year,
with a listing of amounts for each category of Common Area Charges, (b) any
amount paid by Tenant towards Common Area Charges during such calendar year on
an estimated basis, and (c) any revised estimate of Tenant’s obligations for
Common Area Charges for the current calendar year.


(c)           If the Statement shows that Tenant’s estimated payments were less
than Tenant’s actual obligations for Common Area Charges for such year, Tenant
shall pay the difference to Landlord within ten (10) days of receipt of
Landlord’s Statement.  If the Statement shows that Tenant’s estimated payments
exceed Tenant’s actual obligations for Common Area Charges, Tenant shall receive
a credit for the difference against payments of Rent next due.  If the Term
shall have expired and no further Rent shall be due, Landlord shall refund such
difference to Tenant when Landlord sends the Statement.


(d)           Unless Tenant takes exception to any Statement by written notice
to Landlord within  thirty (30) days after Landlord provides such Statement to
Tenant, such Statement shall be considered final and binding on Tenant.  Pending
resolution of any such exceptions, Tenant shall continue paying Tenant’s
Proportionate Share of Common Area Charges in the amounts determined by
Landlord, subject to adjustment between the parties afer any such exceptions are
resolved.  Landlord shall provide Tenant annually with a statement of Common
Area Charges within three (3) months following the year in which Common Area
Charges were assessed against Tenant.  Landlord’s statements of Common Area
Charges shall be certified by Landlord and set forth (1) the Common Area Charges
for the Lease Year in question, showing in detail the amount of each item
included in Common Area Charges, and (2) a detailed computation of any
Additional Rent for such Lease Year.  The payment of any Additional Rent by
Tenant shall not preclude it from questioning the correctness of any such
statement within said one hundred and twenty (120) day period.  Tenant, its
attorneys, accountants and agents, at its sole cost and expense, shall, during
normal business hours following prior written notice to Landlord, have the right
to examine and audit the books and records, including such other records and
accounts as may contain information related to the Common Area Charges for the
period in question and to make copies thereof, which books and records will be
available at Landlord’s office in the Office Park.  Landlord’s failure to
discharge its obligations as set forth in this paragraph shall suspend Tenant’s
obligation to make any further payments on account of Common Area Charges until
such failure ceases.  In the event such audit reveals an overstatement of
Landlord’s Common Area Charges of more than three percent (3%), Landlord shall
reimburse Tenant for reasonable out-of-pocket costs and expenses incurred by it
in conducting such audit.
 
Boomerange Lease 4.13.09
Page 10 of 35
 

 

--------------------------------------------------------------------------------

 

6.           COMPLIANCE WITH LAWS, ORDERS.


Tenant, at its own cost and expense, shall comply with the requirements of all
laws, requirements, orders, ordinances and regulations of all governmental
authorities having jurisdiction over the Demised Premises, now or in the
future.  Tenant shall obtain all federal, state, county, municipal and other
governmental licenses, permits and approvals now or hereafter required in
connection with Tenant's occupancy of the Demised Premises, or the termination,
continuation, expansion, alteration or change of Tenant's business operations at
the Demised Premises.  Tenant shall not use the Demised Premises in such manner
as to constitute a violation of the Permitted Use of the same, and shall not
bring or permit to be brought or kept in or on the Demised Premises, any
inflammable, combustible or explosive fluids, materials, chemicals or other
substances, or permit any cooking unless expressly authorized by this Lease, or
permit any unusual or objectionable odors to permeate from the Demised Premises
or do or permit any act upon the Demised Premises which might subject Landlord
to any liability or responsibility for injury to any person or damage to any
property by reason of any business or operation being carried on in the Demised
Premises.  Tenant acknowledges and agrees that Landlord has made no warranty or
representation as to whether the use for which Tenant is leasing the Demised
Premises is permitted, restricted, regulated, prohibited or otherwise affected
by any law, ordinance or regulation.  Tenant agrees that this Lease is not
contingent upon Tenant obtaining any such governmental licenses, permits or
approvals.  Tenant shall indemnify, defend and save harmless Landlord from any
and all fines, civil penalties, lawsuits, claims, damages and actions of any
kind, including attorneys' fees, arising out of Tenant's failure, to obtain such
required governmental licenses, permits or approvals.  Notwithstanding the
foregoing, Tenant shall make no application to any Planning Board or Board of
Adjustment for any site plan or variance approval or any other approval or
relief without first obtaining the written consent of Landlord.  Tenant shall
comply with all rules, orders or requirements now or hereinafter enacted of the
federal, state and municipal authorities and National Board of Fire
Underwriters, Fire Insurance Rating Organization, and other similar body or
bodies having jurisdiction, and shall not do or permit or bring or keep anything
in the Demised Premises which shall increase the rate of fire insurance on the
building of which the Demised Premises are a part or on the property kept
therein over that in effect at the commencement of the Term, and should Tenant
fail to do so, Tenant shall reimburse Landlord on demand as an additional charge
hereunder for the increase on all insurance premiums thereafter payable and
which shall be charged because of such violation by Tenant.  If any action or
proceeding wherein Landlord and Tenant are parties, a schedule or makeup of
rates for the building or the Demised Premises issued by the Fire Insurance
Rating Organization located in the State where the Office Park is located or
other body fixing the fire insurance rates, shall be conclusive of the facts
therein stated and of the items and charges in the fire insurance rate then
applicable to the said premises.  Tenant shall indemnify, defend and hold the
Landlord harmless from fines, claims and losses of every kind arising out of or
in connection with spills or discharges of hazardous substances or wastes
occurring at the Demised Premises.  If the Demised Premises are located in New
Jersey, Tenant shall not use the Demised Premises in any manner as to prevent
Landlord from obtaining a "negative declaration" (or its equivalent) pursuant to
the Environmental Cleanup Responsibility Act and the Spill Compensation and
Control Act or any similar or succeeding legislation.  Tenant shall furnish
Landlord and the appropriate governmental agencies with information required in
connection with environmental laws and if a cleanup plan must be prepared and a
cleanup undertaken, Tenant shall prepare, submit and implement same.  Tenant's
liability under this Article shall survive expiration of the Term. In the event
the requirements of any governmental authority or Landlord's compliance with any
laws, statutes, regulations or ordinances interrupts the daily opening and
operation of Tenant's business, Tenant's rent shall be abated per diem
accordingly with no further obligation of Landlord.
 
Boomerange Lease 4.13.09
Page 11 of 35
 

 

--------------------------------------------------------------------------------

 

7.           REPAIRS AND MAINTENANCE OF THE PROPERTY.


(a)  Subject to the terms and other provisions of this Lease, Landlord agrees to
make, at its sole cost and expense all necessary repairs to the foundation,
exterior walls (other than the door fronts of the Demised Premises), utility
lines to the point of connection at the Demised Premises, load bearing walls and
other structural portions of the Demised Premises after notice from Tenant of
the need therefore, unless required by reason of the negligence of
Tenant.  Notwithstanding the foregoing, it is hereby agreed and acknowledged,
that regular and customary roof maintenance costs and amortized
roof  replacement costs, if any, shall be included in the Common Area Charges.


(b)           Subject to Paragraph 2, Tenant covenants throughout the Term
hereof, at its sole cost and expense, to keep and maintain the interior,
nonstructural portions of the Demised Premises in good working order, repair and
condition.


8.           ADDITIONS, ALTERATIONS, IMPROVEMENTS.(Subject to Paragraph 2)


A.           Tenant shall not make or cause to be made any exterior or
structural alterations, additions or improvements in or to the Demised Premises
without submitting to Landlord plans and specifications therefore and obtaining
Landlord's prior written consent thereto.


B.           On the last day of the Term or on the sooner termination thereof,
Tenant shall (i) peaceably surrender the Demised Premises broom-clean and in
good order, condition and restored to their original condition as of the
commencement of the term of this Lease, except for reasonable wear and tear; and
(ii) at its expense remove from the Demised Premises the signs, moveable
furniture, trade fixtures and carpeting which were furnished and installed by
and at Tenant's sole cost and expense (“Tenant's Property"), and any of Tenant's
Property not so removed may at Landlord's election and without limiting
Landlord's right to compel removal thereof at the sole expense of Tenant, be
deemed abandoned.  Any damage to the Demised Premises caused by Tenant in the
removal of Tenant's Property shall be repaired by and at Tenant's
expense.  Tenant's obligations under this Article shall survive the expiration
of the term of this Lease.
 
Boomerange Lease 4.13.09
Page 12 of 35
 

 

--------------------------------------------------------------------------------

 

C.           The title to all alterations, additions, improvements, repairs,
decorations (including any hard surface, bonded or adhesively affixed flooring),
heating and air-conditioning equipment and fixtures (other than Tenant's
Property) which shall have been made, furnished or installed by or at the
expense of either Landlord or Tenant in or upon the Demised Premises, shall vest
in Landlord upon the installation thereof, and the same shall remain upon and be
surrendered with the Demised Premises as a part thereof, without disturbance and
without charge.


9.           INSURANCE.


Tenant shall, at its own expense, during the term hereof, maintain and deliver
to Landlord public liability and property damage and policies with respect to
the Demised Premises, in which both Landlord and Tenant shall be named as
insureds, with limits of at least Two Million Dollars ($2,000,000.00) for injury
or death to any one person and Two Million Dollars ($2,000,000.00) for any one
accident, and Two Million Dollars ($2,000,000.00)  with respect to damage to
property.  Such policy or policies shall be in such form and with such insurance
companies as shall be reasonably satisfactory to Landlord with provision for at
least twenty (20) days notice to Landlord of cancellation.  At least thirty (30)
days before the expiration of any such policy Tenant shall supply Landlord with
a substitute therefor with evidence of payment of premiums thereof.  If such
premiums shall not be so paid and/or the policies therefor shall not be so
delivered, then Landlord may procure and/or pay for the same and the amounts so
paid by Landlord, shall be added to the installment of monthly rent becoming due
on the first of the next succeeding month and shall be collected as an
additional charge.  Tenant shall also be responsible for obtaining fire
insurance with standard extended coverage or "all risk" endorsement including,
without limitation intended, vandalism and malicious mischief, equal to the
replacement value of Tenant's improvements to the Demised Premises.  The
proceeds of such insurance will be held in trust only for the repair and/or
replacement of the improvements to the Demised Premises.  Tenant  shall also
carry rental value insurance in the amount of one year's Annual Base Rent and
Additional Rent.  No deductible will be carried for any of the insurance
described in this Article.


10.         MECHANIC'S LIEN.


A.           Tenant shall not suffer any mechanics' or materialmen's lien to be
filed against the Demised Premises or the Office Park by reason of work, labor,
services or materials performed or furnished to Tenant or anyone holding any
part of the Demised Premises under Tenant.  If any such lien shall at any time
be filed as aforesaid, Tenant may contest the same in good faith but
notwithstanding such contest Tenant shall, within thirty (30) days after the
filing thereof, cause such lien to be released of record by payment, bond, order
of a court of competent jurisdiction, or otherwise.  In the event of Tenant's
failure to release    of record any such lien within the aforesaid period,
Landlord may remove said lien by paying the full amount thereof or by bonding or
in any other manner Landlord deems appropriate without investigating the
validity thereof and irrespective of the fact that Tenant may contest the
propriety or the amount thereof, and Tenant, upon demand, shall pay Landlord the
amount so paid out by Landlord in connection with the discharge of said liens
together with expenses incurred in connection therewith, including reasonable
attorneys' fees.  Nothing contained in this Lease shall be construed as a
consent on the part of Landlord to subject Landlord's estate in the Demised
Premises to any lien or liability under the lien laws of the State where the
Office Park is located.
 
Boomerange Lease 4.13.09
Page 13 of 35
 

 

--------------------------------------------------------------------------------

 


B.           Tenant shall not create or suffer to be created a security interest
or other lien against any improvements, additions or other construction made by
Tenant in or to the Demised Premises or against any equipment or fixtures
installed by Tenant therein (other than Tenant's Property), and should any
security interest be created in breach of the foregoing, Landlord shall be
entitled to discharge the same by exercising the rights and remedies afforded it
under the penultimate sentence of Paragraph A of this Article.
 
11.         ASSIGNMENT, SUBLETTING.
 
Tenant shall not assign, mortgage or encumber this Lease, or sublet, underlet,
license or permit the Demised Premises or any part thereof to be used by others,
whether voluntarily or by operation of law or otherwise, without the prior
written consent of Landlord any assignment or transfers approved shall bear a
legal fees incurred by Landlord payable  by Tenant.  The sale or transfer of all
or substantially all of the assets of Tenant or stock control, if Tenant be a
corporation, or, if Tenant be a partnership or joint venture, a sale of an
interest in such partnership or joint venture shall be deemed an assignment of
this Lease, unless (i) such sale or transfer is made to a publicly owned
corporation; (ii) it involves the sale or issuance of securities registered
under the Securities Act of 1933, as amended; (iii) it is made amongst the
existing stockholders, partners or joint venturers of Tenant; or (iv) it results
from the death of a stockholder, partner or joint venturer of Tenant.  If this
Lease is assigned or if the Demised Premises or any part thereof be underlet or
occupied by any body other than Tenant, Landlord may collect rent from the
assignee, undertenant or occupant, and apply the net amount collected to all
rent herein reserved, but no such assignment, underletting, occupancy or
collection shall be deemed a waiver of this covenant or the acceptance of the
assignee, undertenant or occupant as tenant, or a release of any performance of
the covenants on Tenant's part herein contained.  Any consent by Landlord to an
assignment or underletting shall not in any manner be construed to relieve
Tenant or any assignee or undertenant from obtaining the consent in writing of
Landlord to any further assignment or underletting.  Tenant shall pay Landlord's
reasonable attorney fees related to same.
 
12.         LANDLORD'S RIGHTS.
 
Landlord shall have the right in a reasonable manner to enter upon the Demised
Premises at all reasonable hours and upon not less than four (4) hours prior
notice to Tenant (except in case of an emergency where no notice is necessary)
for the following purposes: to inspect, maintain, repair or protect the Demised
Premises, utilities and services , to effect compliance with any law, order or
regulation of any governmental authority having jurisdiction; to exhibit same to
prospective purchasers, lenders or tenants; to make or supervise repairs,
additions or alterations to the same or the building of which the Demised
Premises are a part, and to take all materials thereon that may be required
therefore; to erect, use and maintain pipes and conduits in and through the
Demised Premises; and to alter, decorate or otherwise prepare the Demised
Premises for re-occupancy at any time after Tenant has vacated the same or shall
have removed substantially all of its property there from.  None of the
foregoing shall constitute an actual or constructive eviction of Tenant or a
deprivation of its rights, nor subject Landlord to any liability or impose upon
Landlord any obligation, responsibility or liability whatsoever, for the care,
supervision or repair of the building of which the Demised Premises are a part,
or any part thereof, other than as herein specifically provided, or entitle
Tenant to any compensation or diminution or abatement of the rent reserved.  If
Tenant refuses or neglects to make such repairs as it is required to make and
complete the same with reasonable dispatch, Landlord may make or cause such
repairs to be made at Tenant's cost and expense, and the amount so paid by
Landlord shall be added to the installment of monthly Rent becoming due on the
first of the next succeeding month and shall be then payable as an additional
charge.  Landlord shall not be responsible to Tenant for any loss or damage that
may accrue to its merchandise or other property by reason of any work done by
Landlord in or about the Demised Premises.  Landlord shall have the right at its
sole discretion at any time to subdivide the existing land and either dispose
such divided land as its see fits and/or be entitle without interference or
dispute by the Tenant developed the existing develop or expand the existing
building and/or property as it sole desires.
 
Boomerange Lease 4.13.09
Page 14 of 35
 

 
 

--------------------------------------------------------------------------------

 


13.         TENANT’S REPRESENTATION


Tenant represents and warrants that they fully understand that the Landlord
intends to subdivide the existing land and either dispose such divided land as
its see fits and/or to developed the existing or subdivided property and/or to
expand the existing building and or property as it sole desires, including but
not limited to, additional office building, residential condominium, townhouses,
residential housing. Tenant agrees not to interfere, dispute, litigate against
the Landlord and/or Landlord’s successors and/or assignees with regards to
Landlord’s rights under Paragraphs 12 and 13.
 
14.         SIGNS.
 
Tenant shall not maintain or display any signs, lettering or lights on the
exterior of the Demised Premises or in the interior of the Demised Premises or
any show window thereof, which is visible from the exterior thereof unless
approved by Landlord in writing.
 
15.         SUBORDINATION.
 
This Lease shall at Landlord's option or at the option of the holder of any
mortgage, trust deed or lessor under a ground lease be subject and subordinate
to all ground or underlying leases and to all mortgages or deeds of trust now or
hereafter affecting such leases, and to all mortgages or deeds of trust which
may now or hereafter affect the Office Park, or any portion thereof, whether
such mortgages or deeds of trust cover only the Office Park or be a blanket
mortgage or deed of trust covering other premises in addition to the Office
Park, and to any renewals, modifications, consolidations, replacements or
extensions thereof, provided that the holder of any mortgage, trust deed or
lessor under a ground lease, as the case may be, shall and does agree to (a)
recognize this Lease so that Tenant’s rights are not diminished by reason of
such subordination and (b) not  disturb the tenancy of Tenant.  This clause
shall be self-operative and no further instrument of subordination shall be
required by any mortgagee or trustee.  Tenant shall execute promptly any
instrument which Landlord may request in confirmation of such
subordination.  Landlord agrees to use commercially reasonable efforts to obtain
a Subdordination, Non-Disturbance and Attornment Agreement (“SNDA”) from its
current lender(s), if any, in form reasonably satisfactory to Tenant, from any
future lender within forty-five (45) days after Landlord closes on the financing
from such lender.
 
Boomerange Lease 4.13.09
Page 15 of 35
 

 
 

--------------------------------------------------------------------------------

 


16.         UTILITIES.
 
As part of CAM, Tenant shall pay for all water charges, electrical, gas charges,
sewer charges or sewer tax based on the Tenants Proportionate Share of Square
feet as shown in PREAMBLE (5).   and like utilities used or consumed in or upon
the Demised Premises, including the operation of the heating, air-conditioning
and sprinkler systems for the Demised Premises.  Tenant shall also pay any and
all deposits required by any utility. Landlord reserves the right to interrupt
the supply of water, gas, electric and also sewer service and any other similar
utilities for the Demised Premises when required by reason of accident or of
repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed.    Landlord shall not be liable in
damages or otherwise for any failure to furnish or interruption of the services
of water, gas, electricity or sewer.
 
17.         RULES, REGULATIONS.


A.           Tenant agrees that at all times during the term of this Lease it
shall comply with all rules and regulations specified in Exhibit E annexed
hereto together with all reasonable amendments, modifications, deletions and
other reasonable rules and regulations for the use and occupancy of the Office
Park as Landlord may from time to time promulgate.
 
B.           REFUSE ADMISSION.
 
Landlord reserves the right to refuse admission to the Office Park and the
Demised Premises, outside of ordinary business hours, to any person not known to
any watchman in charge or properly identified, to eject any person from the
Office Park whose conduct may tend to be harmful to the safety and interests of
the tenants and the property herein; to close any part of the Office Park during
any riot or other commotion where person or property may be imperiled.
 
18.         LANDLORD NOT LIABLE.
 
Landlord and its agents shall not be liable for any loss or damage to property
for any reason whatsoever entrusted to their employees or agents, nor for loss
of property by theft. Landlord and its agents shall not be liable for any injury
or damage to persons or property resulting from falling plaster, or from steam,
gas, water or snow which may leak from any part of the building including, but
not limited to, the roof or from the pipes or appliances therein, or from the
part of sub-surface or from dampness, or from any other cause.
 
19.         EMINENT DOMAIN.
 
A.           If the whole of the Demised Premises shall be taken under the power
of eminent domain, then this Lease shall be terminated as of the day possession
shall be so taken.
 
Boomerange Lease 4.13.09
Page 16 of 35
 

 
 

--------------------------------------------------------------------------------

 


B.           If more than twenty-five (25%) percent of the floor area of the
Demised Premises, or if more than fifty (50%) percent of the common parking
area, or if more than fifty (50%) percent of all of the ground level floor area
of the buildings in the Office Park shall be taken under power of eminent
domain, either Landlord or Tenant may terminate this Lease by written notice
given within thirty (30) days after the date of surrendering possession to the
public authority pursuant to such taking, and if neither Landlord nor Tenant
elects to terminate this Lease, Landlord shall restore and adapt the remaining
Demised Premises, and the Annual Base Rent shall be reduced as described in
Paragraph C of this Article.
 
C.           If twenty five (25%) percent or less of the floor area of the
Demised Premises, or fifty (50%) percent or less of the common parking area, or
fifty (50%) percent or less of all of the ground level floor area of the
buildings in the Office Park shall be taken under the power of eminent domain,
this Lease shall not terminate, but shall continue in full force and effect,
except that the Annual Base Rent shall be reduced in the same proportion that
the floor area of the Demised Premises so taken bears to the total floor area
demised to Tenant at the time of such taking, and Landlord shall, at its own
cost and expense, make all necessary restorations to the building in which the
Demised Premises are located so as to constitute the portion of the building not
taken a complete architectural unit, but such work shall not exceed the scope of
the work to be done by Landlord in originally constructing said building.
 
D.          All damages awarded for any taking under the power of eminent
domain, whether for the whole or a part of the Demised Premises, shall belong to
and be the sole property of Landlord, whether such damages shall be awarded as
compensation for diminution in value to the leasehold or to the fee of the
premises; provided, however, that Landlord shall not be entitled to any award
made to Tenant for loss of or damage to Tenant's trade fixtures.
 
E.           If this Lease is terminated as provided in this Article, Tenant
shall pay all Annual Base Rent and additional charges and perform all other
covenants up to the day that possession is so taken by public authority and
Landlord shall make a proportionate refund of any Annual Base Rent or additional
charges paid by Tenant in advance.


F.   The above Paragraph 19 does not apply to any subdivision or new
construction on the site, including but not limited to the construction of
townhouses, condominiums, office buildings, subdivision, or any other
improvements to the land.
 
Boomerange Lease 4.13.09
Page 17 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
20.         DAMAGE, DESTRUCTION.

If the Demised Premises or the building where the Demised Premises are located
should be damaged or destroyed during the term by fire or other insured casualty
without the fault of Tenant, Landlord shall, subject to the time that elapses
due to adjustment of fire insurance, repair and/or restore the same to
substantially the condition it was in immediately prior to such damage or
destruction, except as in this Article provided.  Landlord's obligation under
this Article shall in no event exceed the scope of the work required to be done
by Landlord in the original construction of the building.  Landlord shall not be
required to, but Landlord shall with due dispatch, replace or restore forthwith
any trade fixtures, signs or other installations theretofore installed by
tenant.   All Rent and Additional Rent payable under this Lease,  shall be
equitably abated.  Such abatement shall continue for the period commencing with
such damage or destruction and ending with the completion by the Landlord of
such work of repair and/or reconstruction as Landlord is obligated to do.  If,
however, the Demised Premises or the building containing it or the other
buildings in the Office Park should be damaged or destroyed by any cause so that
the Landlord shall decide to demolish or to completely rebuild the Demised
Premises or the building containing it or the other damaged buildings in the
Office Park, Landlord may, within sixty (60) days after such damage or
destruction give Tenant written notice of such decision and thereupon this Lease
shall be deemed to have terminated as of the date of the damage or destruction
and Tenant shall immediately quit and surrender the Demised Premises to
Landlord.  If damage to the Demised Premises exceeds 30% thereof during the last
two years, either Landlord or Tenant may cancel this Lease.
 
21.         DEFAULT
 
A.          BANKRUPTCY BEFORE COMMENCEMENT DATE. If at any time prior to the
Commencement Date a petition in bankruptcy or insolvency or for reorganization
or arranged or for the appointment of a receiver or trustee of all or a part of
Tenant's property is filed in any court by Tenant, or if filed against Tenant,
same is not vacated within thirty (30) days thereafter, or if Tenant makes an
assignment for the benefit of creditors or enters into an arrangement with its
creditors or otherwise seeks relief under or is the debtor-party to any
insolvency proceedings under any federal or state bankruptcy or insolvency
statute, then, and in any such event, this Lease, at the option of Landlord,
exercised within a reasonable time after the happening of any one or more of
such events, may be terminated and cancelled and neither Tenant nor any person
claiming through Tenant shall be entitled to possession of the Demised Premises
and Landlord may retain as liquidated damages any rent, security or monies
previously received from Tenant or others on behalf of Tenant under this Lease,
in addition to the rights and remedies hereinafter set forth in this Article.
 
B.           BANKRUPTCY AFTER COMMENCEMENT DATE. If at the date fixed as the
Commencement Date or if at any time during the Term of this Lease or any
renewals or extensions thereof a petition in bankruptcy or insolvency or for
reorganization or arrangement or for the appointment of a receiver or trustee of
all or a part of Tenant's property is filed in any court by Tenant, or if filed
against Tenant, same is not vacated within thirty (30) days thereafter, or if
Tenant makes an assignment for the benefit of creditors or enters into an
arrangement with its creditors or otherwise seeks relief under or is the
debtor-party to any insolvency proceedings under any federal or state bankruptcy
or insolvency statute, then, and in any of such events, this Lease, at the
option of Landlord, exercised within a reasonable time after notice of the
happening of any one or more of such events, may be terminated and cancelled, in
which event neither Tenant nor any person claiming through or under Tenant by
virtue of any statute or of any order of any court shall be entitled to
possession or to remain in possession of the Demised Premises, but shall
forthwith quit and surrender the Demised Premises, and Landlord, in addition to
the other rights and remedies Landlord has by virtue of any other provision
herein or elsewhere in this Lease contained or by virtue of any statute or rule
of law may retain as liquidated damages any Annual Base Rent, Security Deposit,
Additional Rent other monies received or recoverable by Landlord from Tenant or
others in behalf of Tenant.
 
Boomerange Lease 4.13.09
Page 18 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
C.           It is stipulated and agreed that in the event of the termination of
this Lease pursuant to Paragraph 21A or B above or 22A or B below Landlord
shall, in addition to all other remedies and damages available to Landlord,  be
entitled to recover from Tenant as and for  an amount equal to the difference
between (i) the Annual Base Rent and additional charges reserved hereunder for
the unexpired portion of the Term demised; and (ii) the rental value of the
Demised Premises at the time of termination for the unexpired term or portion
thereof, both discounted at the rate of four (4%) percent per annum to present
worth.  Nothing herein contained shall limit or prejudice the right of Landlord
to prove for and obtain as liquidated damages by reason of such termination, an
amount equal to the maximum allowed by any statute or rules of law in effect at
the time when, and governing the proceedings in which, such damages are to be
proved, whether or not such amount be greater, equal to, or less than the amount
of the difference referred to above.  In determining rental value of the Demised
Premises, the rent realized by any reletting, if such reletting be accomplished
by Landlord within a reasonable time after termination of this Lease, shall be
deemed prima facie to be the rental value.
 
22.         A.           ADDITIONAL LANDLORD REMEDIES


If Tenant (i) defaults in the payment of Annual Base Rent, Additional Rent or
any additional charges due under this Lease and such default continues for a
period of five (5) days after Landlord shall have given notice to Tenant
thereof; or (ii) if Tenant defaults in the observance or performance of any
other term, covenant or condition of this Lease on Tenant’s part to be observed
or performed and Tenant fails to remedy such default within  thirty (30) days
after notice by Landlord to Tenant specifying such default; or, if such default
is of such a nature that it cannot be completely remedied within said thirty
(30) day period and  Tenant fails to commence in good faith to remedy such
default within  such thirty (30) day period or fails thereafter to diligently
prosecute to completion all steps necessary to remedy such default which remedy
in all events will be completed within  thirty (30) days after notice by
Landlord to Tenant of such default; provided, however, if any governmental
authority or mortgagee requires that such default be remedied in less
than  thirty (30) days, then Tenant’s time to remedy such default shall be
shortened so that such default must be remedied at least five (5) business days
before the last date of the period of time to remedy such default; provided by
such governmental authority or mortgagee; or (iii) if Tenant permits the Demised
Premises to become deserted, abandoned or vacated, or fails to remain open for
business for a period of ten (10) consecutive business days within a  fifteen
(15) day period; or (iv) permits this Lease to be transferred to or devolve upon
any person or corporation other than Tenant, except as may be specifically
permitted by this Lease, then and in any of such events Landlord, or its agents
may give Tenant a written notice specifying a day not less than five (5) days
thereafter whereupon the Term shall end; and on the day specified the Term of
this Lease shall expire as if that day were the day herein fixed for the
expiration of the Term,  Tenant shall then quit and surrender the Demised
Premises to Landlord and all amounts of Rent and Additional Rent due to Landlord
through the expiration of the Term or any renewal/option terms exercised by
Tenant  of this Lease shall be immediately accelerated, due and payable by
Tenant to Landlord and Tenant shall remain liable in all respects
hereunder.  Tenant waives trial by jury in any action or proceeding by the
Landlord to enforce Landlord's rights hereunder.  Tenant further waives any and
all statutory rights or redemption following termination of this Lease or
dispossess of Tenant.
 
Boomerange Lease 4.13.09
Page 19 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
B.           ABANDONMENT.
 
If Tenant shall abandon the Demised Premises or if the Term of this Lease shall
expire as hereinbefore provided, or if Tenant fails to take possession of the
Demised Premises within ten (10) days after the Commencement Date, Landlord may
re-enter the Demised Premises and remove Tenant or its legal representatives or
other occupant by summary proceedings or otherwise and Tenant hereby waives the
service of notice of intention to re-enter or to institute legal proceedings to
that end.
 
C.           RE-ENTRY.


In case of any such re-entry, expiration and/or dispossess by summary
proceedings or otherwise, the Annual Base Rent shall become due thereupon and be
paid up to the time of such re-entry, dispossess and/or expiration, together
with such expenses as Landlord may incur for brokerage, attorneys fees, and/or
putting the Demised Premises in good order, or for preparing the same for
re-rental.  Landlord may relet the Demised Premises or any part or parts
thereof, either in the name of Landlord or otherwise, for a term or terms which
may at Landlord's option be less than or exceed the period which may otherwise
have constituted the balance of the term of this Lease and may grant reasonable
concessions, or free rent; and Tenant or the legal representatives of Tenant
shall also pay Landlord as liquidated damages for the failure of Tenant to
observe and perform said Tenant's covenants herein contained, any deficiency
between (i) all Annual Base Rent and additional charges hereby reserved and/or
covenanted to be paid; and (ii) the net amount, if any, of the rents collected
on account of the Lease of the Demised Premises for each month of the period
which would otherwise have constituted the balance of the term of this
Lease.  In computing such liquidated damages, there shall be added to the said
deficiency such expenses as Landlord may incur in connection with reletting,
such as for brokerage, attorneys' fees, advertising, for keeping the Demised
Premises in good order, and for preparing the same for reletting.  Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
days specified in this Lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar
proceeding.  Landlord, in its discretion, may make such alterations, divisions,
repairs, replacements, and/or decorations in the Demised Premises as may be
necessary for the purpose of reletting the Demised Premises, and the making of
such alterations and/or decorations shall not operate or be construed to release
Tenant from liability hereunder as aforesaid.  Landlord shall not be liable for
failure to relet the Demised Premises.  The words "re-enter" or "re-entry" as
used in this Lease shall not be restricted to their technical legal meaning.
 
Boomerange Lease 4.13.09
Page 20 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
D.           INJUNCTIVE RELIEF.

In the event of a breach or threatened breach or anticipatory breach by Tenant
of any of the covenants or provisions of this Lease, Landlord shall have the
right of injunction and the right to invoke any remedy allowed at law or in
equity as if re-entry, summary proceedings and other remedies were not herein
provided for.  Mention in this Lease of any particular remedy shall not preclude
Landlord from any other remedy, in law or in equity.  Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws in the event of Tenant's being evicted or dispossessed, or in the
event of Landlord's obtaining possession of the Demised Premises by reason of
Tenant's violation of the provisions of this Lease.  Landlord's remedies
hereunder are in addition to any remedy provided by law.
 
E.          CURE DEFAULTS.
 
If Tenant shall default in the performance of any provision, covenant or
condition on its part to be performed under this Lease beyond the applicable
notice and cure periods, Landlord may, at its option, perform the same for the
account and at the expense of Tenant.  If Landlord at any time shall be
compelled to pay or elects to pay any sum of money or do any act which requires
the payment of any sum of money by reason of the failure of the Tenant to comply
with any provision of this Lease, or if Landlord incurs any expense in
prosecuting or defending any action or proceeding by reason of any default of
Tenant under this Lease, the sums so paid by Landlord with legal interest,
reasonable attorney's fees, costs and damages shall be due from and be paid by
Tenant to Landlord on demand as an additional charge hereunder shall constitute
Additional Rent.
 
23.         Attornment. Notwithstanding anything to the contrary contained in
this Lease, this Lease is subject and subordinate to Landlord's mortgage loan
("Mortgage"), Tenant will recognize as its landlord, lessor or licensor, as
applicable, and attorn to any person succeeding to the interest of
Landlord-Mortgagor under this Lease upon any foreclosures of such Mortgage or
deed in lieu of foreclosure; and upon request of said successor-in-interest,
Tenant shall execute and deliver an instrument or instruments confirming its
attornment as provided for in this Section; provided, however, that neither
Mortgagee nor any successor-in-interest shall be bound by any payment of rent
for more than one (1) month in advance, or any amendment or modification of said
Lease made without the express prior written consent of Mortgagee or said
successor-in-interest.


24.         NOTICES.
 
All notices by either party to the other provided for in this Lease shall be in
writing and shall be sent by Certified or Registered Mail, return receipt
requested, or Express Mail, Federal Express or other similar form of delivery
where proof of delivery is available addressed to Tenant at Tenant's address,
and addressed to Landlord at Landlord's address, or to such other address as may
be designated by either party to the other by like notice, and the date on which
such notice is deposited in the United States Mail, postage prepaid, shall be
the date of the giving of such notice.  Any bill, statement or communication,
other than notices provided for in this Lease, which Landlord may give to
Tenant, shall be sufficiently given if delivered to Tenant personally or left at
the Demised Premises with a person of suitable discretion or sent by mail
addressed to Tenant at the Demised Premises or the last known address of Tenant,
and the date of such service or deposit in the mail shall be deemed the date of
the rendition of any such bill, statement or communication.
 
Boomerange Lease 4.13.09
Page 21 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
25.         EXCAVATIONS.
 
If an excavation or other construction shall be undertaken upon land  adjacent,
under, or about  the Demised Premises, Tenant shall afford to the person
performing such work, permission to enter upon the Demised Premises for the
purpose of doing such work as such party deems necessary to preserve the wall,
or the building of which the Demised Premises form a part, from injury or damage
and to support the same by proper foundations without the same constituting an
eviction of Tenant, in whole or part, and without any claim for damages or
indemnity against Landlord, or diminution or abatement of Annual Base Rent.  The
person performing such work shall use reasonable efforts to minimize
interference with, or interruption of, Tenant's business operations, and shall
repair any damage caused to the Demised Premises as a result of such work.
 
26.         COVENANT OF QUIET ENJOYMENT.
 
Landlord agrees that Tenant, upon paying the Annual Base Rent and all additional
charges to be paid hereunder and upon performing all the covenants and
conditions on Tenant's part to be observed and performed, shall and may
peaceably and quietly have, hold and enjoy the Demised Premises for the Term
aforesaid, subject, nevertheless, to the other provision of this Lease; except
for events related to Landlord's compliance with statutes, rules, regulations
and ordinances.
 
27.         TENANT'S TAXES.
 
Tenant shall make timely payment of all ad valorem or other taxes and
assessments levied upon Tenant's stock of merchandise, fixtures, furnishings,
furniture, equipment, supplies and other property located on or used in
connection with the Demised Premises and of all privilege and business licenses,
fees, taxes and similar charges.
 
28.         NAME OF OFFICE PARK.
 
Landlord shall have and retain all property rights in and rights to the use of
the name or designation of the Office Park and Tenant agrees that Landlord shall
have the absolute right to change the name or designation of the Office Park at
any time or from time to time during the Term of this Lease.  Tenant shall not
have any property right or interest in any name or distinctive designation which
may become associated with Tenant's business to be conducted at the Demised
Premises or the Office Park if such name or designation shall contain any
reference to the name or designation of the Office Park and Tenant agrees to use
the name or designation of the Office Park only with the consent of Landlord.
 
29.         DEFINITION OF LANDLORD.
 
The term "Landlord" as used in this Lease shall mean the owner or lessee for the
time being of the property containing the Demised Premises, and if such property
or Lease be sold or transferred, the seller or assignor shall be entirely
relieved of all covenants and obligations under this Lease and it shall be
deemed without further agreement between the parties hereto and their
successors, that the purchaser on such sale or the lessee or assigned has
assumed and agreed to carry out covenants and obligations of Landlord hereunder.
 
Boomerange Lease 4.13.09
Page 22 of 35
 

 
 

--------------------------------------------------------------------------------

 


30.         FORCE MAJEURE.
 
The period of time during which Landlord is prevented or delayed in the
performance of the making of any improvements or repairs or fulfilling any
obligation required under this Lease due to delays caused by fire, catastrophe,
strikes, or labor trouble, civil commotion, weather, labor delays, acts of God
or the public enemy, govern mental prohibitions or regulations, or inability or
difficulty to obtain material, or other causes beyond Landlord's control, shall
be added to Landlord's time for performance thereof, and Landlord shall have no
liability by reason thereof.
 
31.         CERTIFICATION.
 
Within ten (10) days after request therefor by Landlord, Tenant agrees to
deliver in recordable form a certification to any proposed mortgagee, trustee or
purchaser, certifying that this Lease is (i) in full force and effect, (ii) it
has not been assigned and is unmodified, (iii) or if modified that it is in full
force and effect setting forth the modifications, (iv) that there are no
defenses or offsets thereto, or stating those claimed by Tenant, (v) the dates
to which Annual Base Rent other charges have been paid, (vi) the commencement
and termination dates and (vii) the amount of security deposited.  It is
intended that any such statement delivered pursuant to this Article may be
relied upon by a prospective purchaser of Landlord's interest or mortgagee of
Landlord's interest or assignee of any mortgage of Landlord's interest.  Failure
of tenant to comply with the provisions of this Article 30 shall be deemed a
default by Tenant under this Lease and such Failure shall also constitute an
acknowledgment by Tenant which may be relied upon by Landlord, any person
holding or proposing to hold or acquire an interest in the Office Park, that
this Lease is in full force and effect, that Landlord is not in default under
this Lease and that there are no set-offs or defenses against the Landlord under
this Lease.  Such failure by Tenant to deliver timely fee statement required
under this Article shall constitute as to any person entitled to rely upon such
statement, a waiver of any defaults which existed prior to the date of such
notice.
 
32.         SURRENDER, WAIVER.
 
No agreement to accept a surrender of the Demised Premises shall be valid unless
in writing signed by Landlord.  The delivery of keys to any employee of Landlord
or of Landlord's agents shall not operate as a termination of the Lease or a
surrender of the Demised Premises.  The failure of Landlord to seek regress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease, or of any rule or regulation, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation.  The receipt by Landlord of
Annual Base Rent or additional charges due hereunder, if any, with knowledge of
the breach of any covenant of this Lease shall not be deemed a waiver of such
breach.  No provision of this Lease shall be deemed to have been waived by
Landlord, unless such waiver be in writing signed by Landlord.  No payment by
Tenant or receipt by Landlord of a lesser amount than the Annual Base Rent or
additional charges due hereunder, if any, herein stipulated shall be deemed to
be other than on account of the earliest stipulated Annual Base Rent or
additional charge hereunder, nor shall any endorsement or statement on any check
nor any letter accompanying any check or payment as Annual Base Rent be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord's right to recover the balance of such Annual Base
Rent or additional charge hereunder or pursue any other remedy in this Lease
provided.  This Lease contains the entire agreement between the parties, and any
agreement hereafter made shall be ineffective to change, modify, or discharge it
in whole or in part, unless such agreement is in writing and signed by the party
against whom enforcement of the change, modification or discharge is sought.
 
Boomerange Lease 4.13.09
Page 23 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
33.         EXCULPATION.
 
Notwithstanding anything to the contrary set forth in this Lease, it is
specifically understood and agreed by Tenant that there shall be absolutely no
personal liability on the part of Landlord or on the part of the partners of
Landlord with respect to any of the terms, covenants and conditions of this
Lease, and Tenant shall look solely to the equity, if any, of Landlord in the
Office Park for the satisfaction of each and every remedy of Tenant in the event
of any breach by Landlord of any of the terms, covenants and conditions of this
Lease to be performed by Landlord, such exculpation of personal liability to be
absolute and without any exception whatsoever.
 
34.         EXECUTION BY LANDLORD.
 
The submission of this Lease to Tenant is transmitted for examination only and
shall not be construed to vest in Tenant an offer to Lease, or reservation of,
the Demised Premises.  This Lease shall become effective only upon full (100%)
execution and unconditional delivery by Landlord and Tenant.
 
35.         WAIVER OF SUBROGATION.
 
Landlord and Tenant hereby releases the other from any and all liability or
responsibility (to the other or anyone claiming through or under them by way of
subrogation or otherwise) under fire and extended coverage or supplementary
contract casualties, if such fire or other casualty shall have been caused by
the fault or negligence of the other party, or anyone for whom such party may be
responsible; provided, however, that this release shall be applicable and in
force and effect only with respect to loss or damage occurring during such time
as the releasor's policies shall contain a clause or endorsement to the effect
that any such release shall not adversely affect or impair said policies or
prejudice the rights of the releasor to recover thereunder.  Landlord and Tenant
agree that its respective policies will include such a clause or endorsement so
long as the same shall be obtainable without extra cost, or if such cost shall
be charged therefore so long as the other party pays such extra cost.  If extra
cost shall be chargeable therefor, each party shall notify the other party
thereof and of the amount of the extra cost, and the other party shall be
obligated to pay the extra cost unless, within ten (10) days after such notice,
it elects not to be obligated to do so by written notice to the original
party.  If such clause or endorsement is not available, or if either party
should not desire the coverage at extra cost to it, then the provisions of this
Article shall not apply to the policy or policies in question.
 
Boomerange Lease 4.13.09
Page 24 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
36.         BROKER.
 
Tenant and Landlord each represent that no broker or real estate agent brought
about this Lease and that it has not had any dealings with any broker or real
estate agent in connection with the bringing about of this Lease.  Tenant and
Landlord agree to indemnify and save each other harmless from and against any
and all claims and all costs, expenses and liabilities incurred in connection
therewith, including but not limited to reasonable attorney’s fees and court
costs, by any such broker, agent or other person claiming a commission or other
form of compensation by virtue of having dealt with Tenant or Landlord with
respect to this Lease.
 
37.         RECORDATION.
 
Tenant covenants not to place this Lease or any memorandum thereof on record
without the prior written consent of Landlord.  At the request of Landlord,
Tenant will execute a memorandum of lease for recording purposes containing
references to such provisions of this Lease as Landlord, in its sole discretion,
shall deem necessary.
 
38.         JOINT VENTURE.
 
The parties hereto state that they have not created and do not intend to create
by this Lease a joint venture or partnership relating between them, it being
understood and agreed that the provisions of this Lease with regard to the
payment by Tenant and the acceptance by Landlord of a sum equal to a percentage
of gross sales is a reservation of rent.
 
39.         ADDITIONAL CHARGES.
 
Whenever in this Lease Tenant is required to pay an "additional charge" or other
monies to Landlord, the same shall be deemed to be "Additional Rent", and
Landlord shall have all remedies for the collection thereof that it may have for
the nonpayment of Annual Base Rent hereunder.  TENANT SHALL PAY THE FIRST
MONTH'S RENT DUE HEREUNDER ON THE EXECUTION OF THIS LEASE.
 
40.         INTERPRETATION.
 
The laws of the State of New Jersey where the Office Park is located shall
govern the validity, performance and enforcement of this Lease.  The invalidity
or unenforceability of any provision hereof shall not affect or impair any other
provision.
 
41.         NO REPRESENTATIONS.
 
All negotiations, considerations, representations, and understandings between
the parties are incorporated in this Lease and Tenant acknowledges and agrees
that Landlord, its agents and representatives, have made no representations,
warranties or promises with respect to the Office Park or the Demised Premises
except as may be expressly set forth herein.
 
Boomerange Lease 4.13.09
Page 25 of 35
 

 
 

--------------------------------------------------------------------------------

 
 
42.         SINGULAR, PLURAL, COUNTERPARTS.
 
Whenever a neutral singular pronoun refers to Tenant, same shall be deemed to
refer to Tenant if Tenant be an individual, a corporation, a partnership or two
or more individuals or corporations.  This Lease may be executed in multiple
counter-parts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


43.         BINDING.
 
The provisions of this Lease shall be binding on and inure to the benefit of the
parties hereto, their legal representatives, successors and permitted
assigns.  If any provision of this Lease proves to be illegal, invalid or
unenforceable, the remainder of this Lease will not be affected by such finding
and in lieu of each provision of this Lease that is illegal, invalid or
unenforceable, a provision will be added as part of this Lease as similar in
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.
 
44.         HOLDING OVER.
 
In the event that Tenant shall remain in occupancy of the Demised Premises for
any period beyond the expiration of the term of this Lease or any renewals or
extensions thereof, such occupancy shall be deemed to be a month-to-month
tenancy at twice (2 times) the Annual Base Rent for the last lease year of the
Term, subject to all the other provisions of this Lease prevailing prior to such
expiration including additional rent, and the acceptance of Annual Base Rent or
Additional Rent by Landlord shall not be deemed to create a new or additional
tenancy other than aforesaid.
 
45.         CAPTIONS AND INTERPRETATION.
 
The captions, section numbers, article numbers and index appearing in this Lease
in no way define, limit, construe or describe the scope or intent of such
sections or articles of this Lease.  The language in all parts of this Lease
shall in all cases be construed as a whole according to its fair meaning, and
not strictly for nor against either Landlord or Tenant, and should a court be
called upon to interpret any provision hereof, no weight shall be given to, nor
shall any construction or interpretation be influenced by, any presumption of
preparation of a Lease by Landlord or by Tenant.
 
46.         INDEMNIFICATION.

Tenant shall indemnify and save harmless Landlord and its agents from (a) any
and all claims (i) arising from (x) the conduct or management by Tenant, its
subtenants, licensees, its or their employees, agents, business therein, or (y)
any work or thing whatsoever done, or any condition created (other than by
Landlord for Landlord's account) in or about the Demised Premises during the
Term of this Lease or during the period of time, if any, prior to the
Commencement Date that Tenant may have been given access to the Demised
Premises, or (ii) arising from any negligent or otherwise wrongful act or
omission of Tenant or any of its subtenants or licensees or its or their
employees, agents, contractors or invitees, and (b) all costs, expenses and
liabilities incurred in or in connection with each such claim, action or
proceeding brought thereon.  In case any action or proceeding be brought against
Landlord by reason of any such claim, Tenant, upon notice from Landlord, shall
resist and defend such action or proceeding.
 
Boomerange Lease 4.13.09
Page 26 of 35
 

 
 

--------------------------------------------------------------------------------

 
47.           LATE CHARGE.


Notwithstanding anything to the contrary herein contained, in order to cover the
extra expense involved in handling delinquent payments, Tenant, at Landlord's
option, shall pay a "late charge" of ten (10%) percent when any payment of
Annual Base Rent or additional rent hereunder is paid more than ten (10) days
after the due date thereon ("Delinquency"). It is understood and agreed that
this charge is for additional expense incurred by Landlord and shall not be
considered interest.


Tenant acknowledges that Landlord has the right and privilege to require that
the Annual Base Rent due under this Lease be paid in advance on an annual basis;
however, for the convenience of the Tenant, provided no Delinquencies occur,
Landlord is willing to permit Tenant to pay the Annual Base Rent in monthly
installments as set forth herein.  If three (3) Delinquencies occur during any
twelve (12) month period, then, at Landlord's option, from time to time,
Landlord may demand that Tenant pay to Landlord one (1) Year's Annual Base Rent
at the then current rate or amount ("Delinquency Payment").  The Delinquency
Payment shall be applied towards the next twelve (12) installments of Annual
Base Rent next coming due hereunder.  The Delinquency payment shall bear no
interest and if legally permissible, Landlord shall be entitled to commingle the
Delinquency Payment with Landlord's other funds.  If Tenant shall fail to pay
the Delinquency Payment within fifteen (15) days after demand is made therefor,
such failure shall constitute a default pursuant to this Lease.


48.           ILLEGAL AND PORNOGRAPHIC USES PROHIBITED.


Tenant shall not use the Demised Premises for any illegal trade or other
business or any other illegal purpose.


Tenant further agrees that the value of the Demised Premises and the reputation
of the Landlord will be seriously injured if the Demised Premises are used for
any obscene or pornographic purposes or any sort of commercial sex
establishment. Tenant agrees that Tenant will not bring or permit any obscene or
pornographic material on the Demised Premises, and shall not permit or conduct
any obscene, nude, or semi-nude live performances on the Demised Premises, nor
permit use of the Demised Premises for nude modeling, rap sessions, or as a
so-called rubber goods shop, or as a so-called "massage parlor".  Tenant agrees
further that Tenant will not permit any of these uses by any sub-tenant or
assignee of the Demised Premises.  This paragraph shall directly bind any
successors in interest to the Tenant.  Tenant agrees that if at any time Tenant
violates any of the provisions of this Article such violation shall be deemed a
breach of a substantial obligation of the terms of this Lease and shall be
deemed objectionable conduct and a default under this Lease.  Pornographic
material is defined for purpose of this Article as any written or pictorial
matter with prurient appeal or any objects or instruments that are primarily
concerned with lewd or prurient sexual activity.
 
Boomerange Lease 4.13.09
Page 27 of 35
 

 
 

--------------------------------------------------------------------------------

 

49.           CORPORATE/PARTNERSHIP AUTHORITY.


A.           If Tenant is a corporation, Tenant represents and warrants that
this Lease and the undersigned's execution of this Lease has been duly
authorized and approved by the corporation's Board of Directors.  The
undersigned officers and representatives of the corporation executing this Lease
on behalf of the corporation represent and warrant that they are officers of the
corporation with authority to execute this Lease on behalf of the corporation,
and within fifteen (15) days of execution hereof, Lessee will provide Landlord
with a corporate resolution confirming the aforesaid.


B.           If Tenant is a partnership, then Tenant shall deliver to Landlord,
at the time of execution of this Lease, a duly executed Consent of Partners
confirming the authority of the General Partner(s) to execute this Lease,
together with a certified copy of the fixed Certificate of Partnership.


C.           Notwithstanding the provisions of this Article 48 or other
provisions of this Lease to the contrary, Landlord's execution of this Lease and
obligations hereunder are subject to Tenant's performance of its obligations
under this Lease being personally guaranteed by Shu- Chen Tsai as more
particularly set forth in the Limited Personal Guarantee attached hereto as
Exhibit D.


50.           CONSENTS.


Whenever Tenant requests Landlord to take any action or give any consent,
whether or not required or permitted under this Lease, Tenant will reimburse
Landlord for all of Landlord's reasonable costs incurred in reviewing the
proposed action or consent, including, without limitation, attorneys',
engineers', architects', accountants and other professional fees, as Additional
Rent, within ten (10) days after Landlord's delivery to Tenant of a  statement
of such costs.  Tenant will be obligated to make such reimbursement without
regard to whether Landlord consents to any such proposed action.  The fees
specified in this Article 49 are in addition to any other fees mentioned in this
Lease, and shall not be combined with any specific fees set forth elsewhere in
this Lease.


51.                 ENVIRONMENTAL LAWS:


The parties acknowledge that there are certain Federal, state and local laws,
regulations and guidelines now in effect, and that additional laws, regulations
and guidelines now in effect, and that additional laws, regulations and
guidelines may hereafter be enacted, relating to or affecting the demised
premises, and the larger parcel of land of which the demised premises may be a
part, concerning the impact on the environment of construction, land use, the
maintenance and operation of structures and the conduct of business.  Tenant
will not cause, or permit to be caused, any act or practice, by negligence,
omission, or otherwise, that would adversely affect the environment or do
anything or permit anything to be done that would violate any of said laws,
regulations or guidelines.  Any violation of this covenant shall be an event of
default.  Tenant shall have no claim against Landlord by reason of any changes
Landlord may make in the demised premises pursuant to said laws, regulations and
guidelines.
 
Boomerange Lease 4.13.09
Page 28 of 35
 

 
 

--------------------------------------------------------------------------------

 

52.           LIMITATION OF LANDLORD LIABILITY.


EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, IN NO EVENT SHALL LANDLORD, ITS
MEMBERS, AFFILIATES, AGENTS, OFFICERS, OR DIRECTORS BE LIABLE FOR INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, LOST DATA, LOST PROFITS, LSOT
CUSTOMERS OR ATTORNEYS FEES, EVEN IF ADVISED OF THE POSSIBILITY THEREOF, ARISING
OUT OF OR RELATED TO THIS LEASE OR THE PERFORMANCE OR BREACH HEREOF.


IN WITNESS WHEREOF, the parties have hereunto set their hands and seals (or in
the case of a corporation, have had their proper corporate officers execute this
Lease and affix their corporate seals hereto) as of the date of this Lease.


WITNESS:
 
LANDLORD:
           
NYC Skyline Realty, LLC
    
         
By:
     
     
Name: Thomas Maoli
     
Title: Member
     
Date
               
WITNESS:
 
TENANT:
             
_____________________________________________,
LLC
                   
By:
     
     
Name:
     
Date_______________

 
Boomerange Lease 4.13.09
Page 29 of 35
 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


SITE PLAN (OFFICE PARK)


ATTACHED TO AND FORMING A PART OF
V-FEE REALTY INVESTMENT, LLC  LEASE


Please provide

 
Boomerange Lease 4.13.09
Page 30 of 35
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


LEASE PLAN (DEMISED PREMISES)


ATTACHED TO AND FORMING A PART OF
  V-FEE REALTY INVESTMENT, LLC   LEASE


Please provide

 
Boomerange Lease 4.13.09
Page 31 of 35
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


RULES AND REGULATIONS


Tenant agrees that at all times during the Term of this Lease it shall:


1.
Furnish to Landlord in writing the license numbers of the vehicles of Tenant and
its employees.



2.
Load and unload its merchandise, equipment and supplies, and remove its rubbish
only by way of the service road and service doors designated for Tenant's use.
All garbage, refuse and rubbish shall be kept in such containers as are
specified by Landlord and shall be placed outside of the Demised Premises
prepared for collection, in the manner and at the times and places specified by
Landlord and shall be removed at Tenant's expense by a contractor approved by
Landlord, which approval shall not be unreasonably withheld or
conditioned.  Tenant shall hire locking refuse containers from waste contractors
at Landlord’s request.



3.
Not permit any act or practice which may tend to injure the Building or its
equipment or be a nuisance to other tenants



4.
Not install radio or television or other similar device without, in each
instance, Landlord's prior consent in writing, which consent shall not be
unreasonably withheld or conditioned.  No aerial or other device for receiving
radio or television programs shall be erected on the roof or exterior walls of
the Demised Premises, or within the Office Park, without, in each instance, the
written consent of Landlord, which consent shall not be unreasonably withheld or
conditioned.  Any aerial or other device so installed without such written
consent shall be subject to removal without notice at any time. Notwithstanding
anything herein to the contrary, Tenant shall have the right to install the
necessary cable or phone lines in order to provide cable or DSL high speed
access at the Demises Premises at Tenant's sole cost.



5.
Not use nor permit the use of the plumbing facilities for any other purpose than
that for which they are constructed.



6.
Not use nor permit the use of any portion of the Demised Premises as sleeping or
living quarters or for the keeping of any live animals, fish or birds.

 
Boomerange Lease 4.13.09
Page 32 of 35
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


PERSONAL GUARANTEE


 IN CONSIDERATION of One ($1.00) Dollar and other good and valuable
consideration to the undersigned in hand paid, receipt whereof is hereby
acknowledged, and in further consideration for and as an inducement to Landlord
to enter into the within Lease simultaneously herewith with Tenant, covering the
Demised Premises as more fully described in said Lease, the undersigned
("Guarantor") does hereby unconditionally guarantee to Landlord and its
successors in interest that Tenant will (a install a full stock of merchandise
and fixtures in the Demised Premises and otherwise , (b) open the Demised
Premises for business and operate its business during normal business hours and
in compliance with the Rules and Regulations specified in Exhibit C of this
Lease (c) commence the payment of rental as required in Article 1C of this
Lease, and (d) pay to Landlord any security moneys remaining unpaid as of the
date hereof, without requiring any notice of non-payment, non-performance or
non-observance, or proof, or notice, or demand, whereby to charge the Guarantor,
all of which the Guarantor hereby expressly waives and expressly agrees that the
validity of this agreement and the obligations of the Guarantor hereunder shall
in no wise be terminated, affected or impaired by reason of the assertion by
Landlord against Tenant of any of the rights or remedies reserved to Landlord
pursuant to the provisions of the said lease.


The Guarantor hereby waives exhausting of recourse against the Tenant and agrees
that any action brought for the enforcement of rights under said lease or under
this Guarantee may, in Landlord's discretion, be brought against the Guarantor
and/or the Tenant jointly or severally.  The Guarantor hereby agrees that the
failure of the Landlord to require strict performance of any of the terms of
said lease, or any extension of time, concession, indulgence, or waiver of
performance granted by the Landlord shall not release the Guarantor from
liability under this Guarantee.


The Guarantor hereby agrees that any subsequent change, modification and/or
amendment to said lease in any of its terms, covenants or conditions, or in the
rental payable thereunder,  and/or any sublettings of all or any part of the
premises, may be agreed or consented to by the Landlord or any successors in
interest, without notice to or consent of the Guarantor and without in any
manner releasing or relieving the Guarantor from its present or future liability
under said lease or this Guarantee.
 
THIS GUARANTEE SHALL CONSTITUTE A PERSONAL GUARANTEE. GUARANTOR SHALL REMAIN
RESPONSIBLE FOR THE PAYMENT OF ALL ANNUAL   AND ADDITIONAL RENT FOR THE TERM AND
ANY RENEWAL TERM OF THIS LEASE FOLLOWING AN EVENT OF DEFAULT UNDER THIS
LEASE.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS GUARANTEE, THIS PERSONAL
GUARANTEE SHALL TERMINATE UPON ASSIGNMENT OF LEASE APPROVED BY LANDLORD.
LANDLORD RETAINS THE RIGHT TO DENY ANY ASSIGMENT OF LEASE THAT DOES NOT INCLUDE
A PERSONAL GUARANTEE SIGN BY ASSIGNEE.
 
Boomerange Lease 4.13.09
Page 33 of 35
 

 
 

--------------------------------------------------------------------------------

 

This Guarantee shall be binding upon the undersigned and its heirs,
administrators, executors and assigns.  If there is more than one signatory to
this Guarantee, the singular shall be deemed to be the plural and the
obligations thereof shall be joint and several.


 IN WITNESS WHEREOF, the undersigned has caused these presents to be duly
executed as of this date


WITNESS:
       
Guarantor
           
________________________
 
By: __________________________
 
  
_____________ , Personally

 
Boomerange Lease 4.13.09
Page 34 of 35
 

 
 

--------------------------------------------------------------------------------

 

PERSONAL GUARANTEE


I,  ______________as shown on his /her Driver's License attached to this Lease,
hereby personally guarantees Tenant's performance of its obligations during the
remaining Term of this Lease following an Event of Default under the Lease, all
as more particularly set forth in the Limited Personal Guarantee attached hereto
as Exhibit D.



 
GUARANTOR
         
By:
 
, Personally
Name:
     

 
Boomerange Lease 4.13.09
Page 35 of 35
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
AMENDMENT TO LEASE OF January 1, 2009
BETWEEN  BOOMERANGE LLC. And, NYC SKYLINE REALTY LLC
 
Amendment to Lease of January 1, 2009 dated this ____day of  April, 2009
(“Effective Date”), by and between Boomerang Systems, Inc. ("Tenant"), and NYC
Skyline  Realty LLC ("Landlord").
 
RECITALS


A.           WHEREAS, LANDLORD and TENANT entered into a certain Lease dated
January 1, 2009 annexed hereto and incorporated herein by reference  (the
"Lease"); and


B.           WHEREAS, LANDLORD and TENANT desire to amend the Lease pursuant to
the terms of this Amendment as set forth below.
 
NOW THEREFORE, in consideration of the mutual promises, covenants, terms and
conditions contained herein the parties hereto agree as follows (the
"Amendment"):


 
1.
Defined Terms.  Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Lease.



 
2.
Amendments.  The parties hereby acknowledge, ratify and mutually agree to amend
the  Terms and Rent pursuant to the  following:

 
GENERAL TERMS AND CONDITIONS 1.A. to be change to:


  1.          A.           TERM AND COMMENCEMENT DATE.
 
This Lease shall remain in full force and effect from the date first written
above (the “Commencement Date”) and expiring  on the later of (i)December 31,
2013 or (ii) Five years from the Commencement Date,   (the “Expiration Date”),
unless otherwise extended or terminated in accordance with the terms
hereof.   Landlord grants Tenants the right to terminate this Lease  the thirty
sixth month  the Commencement Date. Tenant will notify Landlord Nine months
prior to Lease termination request by means of a Certified Letter or overnight
delivery. After Thirty Six months from the Effective Date above, Landlord grants
the Tenant the right to terminate Lease. Tenant must notify Landlord of its
intention to terminate the Lease eight (8) months in advance, by certified
letter or overnight delivery.
 
Amendment to Lease between Boomerange and NYC Skyline 3.2.09



--------------------------------------------------------------------------------


 
3.     Ratification.  The parties' Lease, as amended, by and together with this
Amendment represents the entire agreement of the parties hereto.  All terms and
conditions of the Lease, as amended, not expressly amended or modified herein
shall continue to be in full force and effect and are hereby ratified and
confirmed.


4.     Reference to the Lease.  From and after the date hereof each reference in
the Lease to “Lease”, “hereof”, “hereunder” or words of like import, and all
references to the Lease in any and all leases, instruments, documents, notes,
certificates and other writings of every kind and nature shall be deemed to mean
the Lease as amended.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized representatives to be effective as of the day and
year first written above.


NYC Skyline Realty, LLC
   
Boomerang Systems, Inc.
         
By:
   
By:
 
 
Thomas Maoli, Member
           
(Print)
 
               
(Title)
 



Amendment to Lease between Boomerange and NYC Skyline 3.2.09
   
 
 

--------------------------------------------------------------------------------

 
 